DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on July 31, 2019.  Claims 1 – 21 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 13, 15 – 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over cited JP 2007139710 A to Miyashita et al. (herein after “Miyashita et al. publication") in view of cited JP 2009136974 A to Watari (herein after “Watari publication").
As to claim 1,
the Miyashita et al. publication discloses a moving robot, comprising: 
a main body (see Figs. 1 and 2); 
at least one of a user input device or a sensor (48) configured to obtain user information associated with a user (see Fig. 3);
a motor (72, 74) configured to provide a force to move the main body (see Fig. 3 and ¶58); and  
a controller (50) configured to manage the motor such that the main body moves according to a walking speed of the user (see Fig. 3, ¶58 and ¶102).
The Miyashita et al. publication fails to specifically disclose the controller managing the motor such that the main body moves along a moving route associated with the user information when the user is in contact with the moving robot.
The Watari publication, however, discloses acquiring map information and visitor P reservation information, and identifies the visitor P in the working environment E according to the visitor P reservation information. When the visitor P is identified, the robot guides the visitor P to a reception place (meeting room n) according to the map information.  (See Abstract.)  In other words, after the robot identifies the visitor P, the robot guides the visitor P to a reception place based on information associated with the visitor P.  The form of identification is considered within the skill of the art.  The Watari publication uses an IC tag or (RFID (Radio Frequency ID)), (see ¶34), but a tactile sensor can serve the same purpose of extracting information about the visitor P.  Accordingly, such disclosure suggests moving a guiding robot along a route associated with the user information when the user is in contact with the moving robot.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the controller of the Miyashita et al. publication to manage the motor such that the main body moves along a moving route associated with the user information when the user is in contact with the moving robot, as suggested by the Watari publication, in order to facilitate moving the guiding robot along a route associated with the comfort of the user.

As to claim 17,
claim 17 is directed to a method but requires the same scope of limitation as claim 1.  Therefore, claim 17 is rejected for the same reason(s) as claim 1, as discussed herein above.

As to claims 7, 8, 16 and 20,
the Miyashita et al. publication discloses that “[t]he control means controls the movement according to the route information generated based on the present position and the destination.  (See ¶11 of the Miyashita et al. publication.)

As to claim 13,
the modified Miyashita et al. publication discloses the invention substantially as claimed, except for 
the moving route including a plurality of points, and wherein the controller further manages the motor such that the main body stops moving when arriving at a specific point among the plurality of points, and such that the main body moves again when the user makes another contact with the moving robot.
The Miyashita et al. publication discloses that the “pedestrian who is fatigued can stop the movement of the walking assisting robot 10 and sit on the seat portion 24 and rest.”  (See ¶103.)  When the pedestrian is rested, the pedestrian can stand and grip the grip portion 30 and the walking assisting robot 10 can proceed to assist the pedestrian along the moving route.  Such disclosure suggests the moving route including a plurality of points, and wherein the controller further manages the motor such that the main body stops moving when arriving at a specific point among the plurality of points, and such that the main body moves again when the user makes another contact with the moving robot.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Miyashita et al. publication so that the moving route includes a plurality of points and the controller is configured to further manage the motor such that the main body stops moving when arriving at a specific point among the plurality of points, and the main body moves again when the user makes another contact with the moving robot, as suggested by the Miyashita et al. publication, in order to allow the pedestrian to rest as needed as the pedestrian moves along the moving route.

As to claim 15,
the Miyashita et al. publication discloses a display, wherein the controller further manages the display to output guidance information to guide the user to enter the user information when the user approaches the main body. (See ¶35 and ¶46 of the Miyashita et al. publication.)

Claims 2, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the Miyashita et al. publication in view of the Watari publication, and further in view of U.S. Patent Application Publication No. 2013/0325244 A1 to Wang et al. (herein after "Wang et al. publication") and U.S. Patent Application Publication No. 2009/0198380 A1 to Friedman et al. (herein after "Friedman et al. publication").
.	As to claim 2,
the modified Miyashita et al. publication discloses the invention substantially as claimed, except for 
the controller further managing the motor such that movement of the main body includes at least one of the main body moving in a direction opposite to the moving route in order to approach the user, or the main body stopping moving when movement of the user is not sensed.
The Wang et al. publication, however, discloses that “[t]he user may invoke the approach command 1312 in order to position the robot 100 in front of the person 1330.” (See ¶316.)  Such disclosure suggests the controller further managing the motor such that movement of the main body includes at least one of the main body moving in a direction opposite to the moving route in order to approach the user.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the controller of the Miyashita et al. publication to manage the motor such that movement of the main body includes at least one of the main body moving in a direction opposite to the moving route in order to approach the user, as suggested by the Wang et al. publication, in order to facilitate identifying the user.

As to claims 18 and 21,
the Miyashita et al. publication, as further modified by the Wang et al. publication, discloses the invention substantially as claimed, except for 
the main body stopping moving when movement of the user is not sensed.
Proximity sensor are old and well known for creating a safe working environment. The Friedman et al. publication, for instance, discloses that a “robot can be configured to have a work pause, whereby when the robot senses the proximity of a person it stops working and remains still and silent.” (See ¶8.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the controller of the Miyashita et al. publication to manage the motor such that the main body stops moving when movement of the user is not sense, as suggested by the Friedman et al. publication, in order to promote safety.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  
the Miyashita et al. publication in view of the Watari publication, and further in view of U.S. Patent Application Publication No. 2015/0182408 A1 to Roh et al. (herein after "Roh et al. publication").
As to claim 6,
the modified Miyashita et al. publication discloses the invention substantially as claimed, except for
	a speed sensor configured to measure the walking speed of the user.
Speed sensors that measure the walking speed of a user are old and well known, as demonstrated by the Roh et al. publication who discloses “[a] body sensor 15 [that] may sense the walking speed of the user.” (See ¶73.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify and provide the Miyashita et al. publication with a speed sensor configured to measure the walking speed of the user, as suggested by the Roh et al. publication, in order to facilitate use of the guiding robot.

Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  the Miyashita et al. publication in view of the Watari publication, and further in view of U.S. Patent Application Publication No. 2018/0199876 A1 to Liu et al. (herein after "Liu et al. publication").
As to claim 11,
the modified Miyashita et al. publication discloses the invention substantially as claimed, except for
	a camera configured to capture a user image, wherein the controller determines health information of the user based on the user image.
	Cameras used for collecting information to help determine the health of the user old and well known.  The Liu et al. publication discloses a camera sensor for collecting information to help determine the health of the user.  (See ¶76.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify and provide the Miyashita et al. publication with a camera configured to capture a user image, wherein the controller determines health information of the user based on the user image, as suggested by the Liu et al. publication, in order to facilitate use of the guiding robot.

As to claims 12 and 14,
the Miyashita et al. publication discloses a controller that manages a wireless communication module to transmit the health information of the user to an external computing device.  (See ¶45 and ¶47.)

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  the Miyashita et al. publication in view of the Watari publication, the Wang et al. publication and the Friedman et al. publication, and further in view of U.S. Patent Application Publication No. 2016/0193733 A1 to Abdullah (herein after "Abdullah publication").
As to claim 3,
the modified Miyashita et al. publication discloses the invention substantially as claimed, except for
the controller further determining situation information indicating a surrounding situation of the main body when the movement of the main body is stopped, and manages an output device to output a notification of an emergency situation when the situation information corresponds to the emergency situation.
Sensing the surroundings/environment of mobile device and creating an alert in case of an emergency is old and well known.  The Abdullah publication, for instance, discloses a “. . . subsystem [that] includes an infrared sensor that upon sensing an object in its pathway sounds an alert and moves to avoid a problem. However, when no obstruction is sensed the robot proceeds and continues to search for obstructions.”  (See ¶9.)  Such disclosure suggests the controller further determining situation information indicating a surrounding situation of the main body when the movement of the main body is stopped, and manages an output device to output a notification of an emergency situation when the situation information corresponds to the emergency situation.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the controller of the Miyashita et al. publication to determine situation information indicating a surrounding situation of the main body when the movement of the main body is stopped, and manages an output device to output a notification of an emergency situation when the situation information corresponds to the emergency situation, as suggested by the Abdullah publication, in order to promote a safe environment.
As to claim 19,
claim 19 is directed to a method but requires the same scope of limitation as claim 3.  Therefore, claim 19 is rejected for the same reason(s) as claim 3, as discussed herein above.

Allowable Subject Matter
Claims 4, 5, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667